Exhibit 10.1

TRANSITION, SEPARATION AND GENERAL RELEASE AGREEMENT

This Transition, Separation and General Release (“Agreement”) is made by and
between Tom Holland (“You”) and Sunrun Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

RECITALS

 

  1. You and the Company entered into a confirmatory offer letter signed on
May 12, 2015 (the “Offer Letter”);

 

  2. You started your employment with the Company on August 15, 2013;

 

  3. You and the Company entered into a Key Employee Change in Control and
Severance Plan Participation Agreement on June 3, 2015(“CIC Plan”);

 

  4. In connection with your commencement of employment with the Company you
executed the Company’s standard form Employee Confidentiality, Invention
Assignment and Arbitration Agreement (the “Confidentiality Agreement”);

 

  5. The Company previously granted you the equity awards to purchase shares of
the Company’s common stock set forth on Schedule 1 that remain outstanding as of
the date you were presented with this Agreement (collectively, the “Equity
Awards”) subject to the terms and conditions of the applicable Company’s equity
incentive plan identified on Schedule 1 and the award agreement you previously
signed in receipt of each Equity Award (collectively, the “Equity Documents”);

 

  6. Effective as of December 16, 2015 (the “Termination Date”), you will cease
providing services to the Company as its President and your employment will
terminate;

 

  7. If you remain employed with the Company through the Termination Date or
your employment is terminated by the Company prior to the Termination Date other
than for Cause as defined in the CIC Plan, then you will be entitled to the
severance benefits set forth in Section 2 below, subject to you executing and
not revoking this Agreement in accordance with the terms below; and

 

  8. You and the Company wish to set forth the terms of your separation from the
Company and to resolve any and all disputes, claims, complaints, grievances,
charges, actions, petitions and demands that you may have against the Company.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises made herein, you and the
Company agree as follows:

AGREEMENT

1. Termination Date; Employment Status; Acknowledgements.

(a) Termination Date. Your employment with the Company will terminate on the
Termination Date, or earlier as provided in Section 1(b) (the date of your
actual termination of employment with the Company, the “Actual Termination
Date”). On your Actual Termination Date, you will be deemed to have resigned
from your employment as an officer of the Company and its subsidiaries
voluntarily, without any further required action on your part; provided however,
if the Company requests, Executive will execute any documents necessary to
reflect his resignation, including a supplemental release agreement in the form
attached hereto as Exhibit A, which shall be on terms substantially similar to
those set forth in Section 4 below with respect to the period between the
Effective Date and the Actual Termination Date.

(b) Employment Status. You are free to terminate your employment at any time
prior to the Termination Date, for any reason or for no reason. Similarly, the
Company is free to terminate your employment at any time prior to the
Termination Date, for any reason or for no reason. As described in Section 2,
you may be entitled to severance benefits depending on the circumstances of your
termination of employment with the Company.

(c) Base Salary and Benefits. Until your Actual Termination Date, you will
continue to receive your base salary and to participate in the Company’s benefit
programs in accordance with their respective terms and conditions. Your Equity
Awards will continue to vest pursuant to their existing terms through the Actual
Termination Date, such that if the Actual Termination Date occurs on the
Termination Date, each Equity Award will be vested, and, if applicable,
exercisable, to the extent provided on Schedule 1, subject to potential
additional vesting as provided for in Section 2.

2. Severance. If you remain employed with the Company through the Termination
Date, or, if prior to the Termination Date, your employment with the Company is
terminated by the Company without Cause as defined in the CIC Plan, then,
subject to you executing and not revoking this Agreement in accordance with its
terms, you will receive the following:

(a) Payments equal to the sum of: (i) $162,500.00, which represents 50% of your
annual base pay and (ii) an amount equal to a pro-rata share of your target
bonus for calendar year 2015 of approximately $186,986 less applicable tax
withholding, payable over the 6-month period following your Actual Termination
Date pursuant to the terms of the CIC Plan. You agree and acknowledge that these
payments are the only cash incentive for which you are entitled to receive
payment. For avoidance of doubt, you will not be entitled to any incentive
compensation for calendar year 2016.

(b) If you properly elect continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) within the time
period prescribed pursuant to COBRA under the Company’s group health plans and
timely pay the applicable required premium for such coverage, the Company will,
until the earlier of (A) six (6)

 

2



--------------------------------------------------------------------------------

months following the Actual Termination Date, or (B) the date upon which you and
your eligible dependents are no longer eligible for COBRA continuation coverage,
reimburse the premium costs for you and your eligible dependents for COBRA
continuation coverage.

(c) Vesting acceleration with respect to each of your outstanding Equity Awards
as set forth on Schedule 1, effective as of the Effective Date. You will have
until the 12 month anniversary of your Actual Termination Date to exercise any
stock options to the extent they have vested on that date (after taking into
account the vesting acceleration set forth in this Section 2(c).

(d) For avoidance of doubt, if a Change in Control (as defined in the CIC Plan)
occurs within the three (3)-month period following your Actual Termination Date,
you will be entitled to receive the benefits under Section 4.2 of the CIC Plan
in lieu of the benefits set forth in Sections 2(a)-(c) of this Agreement in
accordance with the terms of the CIC Plan. Further, and for the avoidance of
doubt, if you resign from or otherwise voluntarily terminate your employment
with the Company for any reason prior to the Termination Date, you will not be
entitled to any severance payments pursuant to this Section 2 or otherwise.

3. Salary & Other Compensation Acknowledgements. You acknowledge and represent
that the Company has paid you all salary, wages, bonuses, commissions and any
and all other compensation and benefits (in cash, equity or otherwise) due to
you through the date hereof, except for your accrued vacation, which will
continue to remain outstanding and will be paid upon the Actual Termination
Date, and your Equity Awards, which will continue to be governed by their
applicable terms following the date hereof, as modified by this Agreement. For
avoidance of doubt, nothing in this Section 3 is intended to reduce the payments
the Company is required to pay you as provided under Sections 1 through 2 of
this Agreement.

4. Release of Claims. In exchange for the consideration described in Section 2
of this Agreement, which you acknowledge to be good and valuable consideration
for your obligations under this Agreement, you represent that you intend to
release and discharge any and all claims you may have, have ever had or may in
the future have against the Company and its current and former officers,
directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, divisions and subsidiaries, and predecessor and successor corporations
and assigns (collectively, the “Releasees”) that may lawfully be waived and
released arising out of or in any way related to your hire, benefits, employment
or separation from employment with the Company as further explained and limited
by this Section 4. You, on your own behalf and on behalf of your heirs, family
members, executors, agents, and assigns, knowingly and voluntarily forever
release the Releasees from, and agree not to sue concerning, or in any manner to
institute, prosecute or pursue any claim, complaint, charge, duty, obligation,
demand or cause of action relating to any matters of any kind, whether presently
known or unknown, suspected or unsuspected, that you may possess against any of
the Releasees arising from any omissions, acts, facts, or damages that have
occurred up until and including the Effective Date, including:

(a) any and all claims relating to or arising from your employment relationship
with the Company and the termination of that relationship;

 

3



--------------------------------------------------------------------------------

(b) any and all claims relating to, or arising from, your right to purchase, or
actual purchase of shares of stock of the Company, including any claims for
fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the California Family Rights Act; the California Labor Code; and the
California Fair Employment and Housing Act;

(e) any and all claims for violation of the federal or any state constitution;

(f) any and all claims for monetary damages arising out of any other laws and
regulations relating to employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over our withholding of taxes or other tax treatment of any of the proceeds
received by you as a result of this Agreement; and

(h) any and all claims for attorney fees and costs.

You agree that this release shall be and remain in effect in all respects as a
complete general release as to the matters released. You acknowledge that this
release does not extend to any obligations incurred under this Agreement, and it
excludes claims you may have for vested benefits under any of the Company’s
employee benefit plans, which shall be governed by the terms of the applicable
plan documents and award agreements. This release also does not release claims
that cannot be released as a matter of law, including claims under state workers
compensation or unemployment laws, and claims for indemnification rights you may
have against the Company, and claims arising under the ADEA after the date you
sign this Agreement. Finally, this release does not prevent you from exercising
your right to file a charge against the Company with or participate in a charge
filed by the Equal Employment Opportunity Commission, or any other local, state,
or federal government agency that is authorized to enforce or administer laws
related to employment (with the understanding that any such filing or
participation does not give you the right to recover any monetary damages
against the Company;

 

4



--------------------------------------------------------------------------------

your release of claims bars you from recovering monetary relief from the
Company). The Company shall maintain D&O insurance on your behalf to the same
extent maintained on behalf of executive officers of the Company.

5. Acknowledgment of Waiver of Claims under ADEA. You acknowledge that you are
waiving and releasing any rights you may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. You agree that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement. You acknowledge that the consideration given for this waiver and
release is in addition to anything of value to which you were already entitled.
You further acknowledge that you have been advised by this writing that: (a) you
should consult with an attorney prior to executing this Agreement; (b) you have
twenty-one (21) days within which to consider this Agreement; (c) you have seven
(7) days following his execution of this Agreement to revoke this Agreement;
(d) this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes you from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
you sign this Agreement and returns it to the Company in less than the
twenty-one (21)-day period identified above, you hereby acknowledges that you
have freely and voluntarily chosen to waive the time period allotted for
considering this Agreement. You acknowledge and understand that revocation must
be accomplished by a written notification to the person executing this Agreement
on the Company’s behalf that is received prior to the Effective Date. The
parties agree that changes, whether material or immaterial, do not restart the
running of the twenty-one (21)-day period.

6. California Civil Code Section 1542. You acknowledge that you have been
advised to consult with legal counsel and are familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

You, being aware of that code section, agree to expressly waive any rights you
may have thereunder, as well as under any other statute or common law principles
of similar effect.

7. No Pending Lawsuits or Knowledge of Unlawful Activity. You specifically
represent and warrant that you have no claims, complaints or actions of any kind
filed against the Company with any court of law, or local, state or federal
government or agency. You specifically represent and warrant that you have not
engaged in, and are not aware of, any unlawful conduct in relation to the
business of the Company. If any of these statements are not true, you cannot
sign this Agreement and must notify the Company immediately, in writing, of the
statements that are not true. Such notice will not automatically disqualify you
from receiving these benefits, but will require the Company’s review and
consideration.

 

5



--------------------------------------------------------------------------------

8. Application for Employment. You understand and agree that, as a condition of
this Agreement, you are not entitled to any future employment with the Company
following the Actual Termination Date, and you waive any right, or alleged
right, of employment or re-employment with the Company. You further agree not to
apply for employment with the Company and not otherwise pursue an independent
contractor or vendor relationship with the Company after the Actual Termination
Date.

9. Confidentiality. You agree to maintain in complete confidence the existence
of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, you may disclose
Separation Information only to your immediate family members, the Court or other
tribunal in any proceedings to enforce the terms of this Agreement, your
attorneys, and your accountant and any professional tax advisor to the extent
that they need to know the Separation Information in order to provide advice on
tax treatment or to prepare tax returns. You must prevent disclosure of any
Separation Information to all other third parties. You agree that you will not
publicize, directly or indirectly, any Separation Information.

You acknowledge and agree that the confidentiality of the Separation Information
is valuable consideration you are giving the Company in exchange for the
consideration set forth in Section 2. The Parties agree that if the Company
proves you breached this Confidentiality provision, the Company shall be
entitled to an award of its costs spent enforcing this provision, including all
reasonable attorney fees associated with the enforcement action, without regard
to whether the Company can establish actual damages from your breach. Any such
individual breach or disclosure shall not excuse you from your obligations
hereunder, nor permit you to make additional disclosures. You warrant that you
have not disclosed, orally or in writing, directly or indirectly, any of the
Separation Information except as permitted by this Section 9.

10. Trade Secrets and Confidential Information; Insider Trading Policy. You
agree and acknowledge that the Confidentiality Agreement has been in effect
since your commencement of employment with the Company and you reaffirm your
intent to observe and abide by the terms of the Confidentiality Agreement,
including, without limitation, the employee non-solicitation covenant and the
agreement to arbitrate disputes relating to your employment, each as set forth
in the Confidentiality Agreement. You acknowledge that the Confidentiality
Agreement includes provisions regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information. You acknowledge and agree
to continue to abide by the terms and conditions of the Company’s Insider
Trading Policy in accordance with its terms.

11. Return of Company Property. As part of your existing and continuing
obligation to the Company, you agree that as of your Actual Termination Date,
you will return to the Company, all Company confidential information, including
files, records, computer access codes and instruction manuals, as well as any
Company assets or equipment that you have in your possession or under your
control. You further agree not to keep any copies of Company confidential
information. You confirm that as of your Actual Termination Date, you will have
returned to the Company in good working order all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones and pagers),
access or credit cards, Company identification, Company vehicles and any other
Company-owned property in your possession or control and

 

6



--------------------------------------------------------------------------------

have left intact all electronic Company documents, including, but not limited
to, those that you developed or helped to develop during your employment. You
further confirm that as of your Actual Termination Date, you will have cancelled
all accounts for your benefit, if any, in the Company’s name, including, but not
limited to, credit cards, telephone charge cards, cellular phone and/or pager
accounts and computer accounts.

12. No Assistance to Third Parties. You agree that you will not knowingly
encourage, counsel or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so. You agree both to immediately notify the
Company upon receipt of any such subpoena or court order, and to furnish, within
three (3) business days of its receipt, a copy of such subpoena or other court
order. If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges or
complaints against any of the Releasees, you shall state no more than that you
cannot provide counsel or assistance.

13. No Disparagement. You agree to refrain from any disparagement, defamation,
libel, or slander of any of the Releasees, and agree to refrain from any
tortious interference with the contracts and relationships of any of the
Releasees. For the avoidance of doubt, responses to inquiries by auditors, the
Company’s Board of Directors, the audit committee, or any government agency, as
long as such responses are truthful, shall not constitute disparagement. You
shall direct any inquiries by potential future employers to the Company’s human
resources department and the Company shall inform prospective employers only
that you were employed as the President, Chief Operations Officer, and the dates
of your employment in each respective role. The Company agrees that the members
of the Board of Directors of the Company and Lynn Jurich, Edward Fenster, Bob
Komin, Paul Winnowski, and Mina Kim, will refrain from any disparagement,
defamation, libel, or slander of you and to refrain from any tortious
interference with your contracts or relationships. You understand that the
Company’s obligations under this paragraph extend only to the Company’s current
members of the Board of Directors and the noted executive officers and only for
so long as each is a director or officer of the Company, as applicable.

14. Breach. In addition to the Company’s rights under Section 20 below, you
acknowledge and agree that any material breach of this Agreement or of any
provision of the Employment Documents shall entitle the Company immediately to
recover or cease providing the consideration provided to you under this
Agreement and to make a claim against you for damages.

15. No Admission of Liability. You acknowledge and agree that this Agreement
does not constitute an admission by the Company of any liability, violation of
any law or regulation, breach of contract, commission of any tort or other civil
wrong.

16. Costs. The Parties shall each bear their own costs, attorney fees, and other
fees incurred in connection with the preparation of this Agreement.

 

7



--------------------------------------------------------------------------------

17. Authority. The Company represents and warrants that the undersigned has the
authority to bind the Company to the terms and conditions of this Agreement. You
represent and warrant that you have the capacity to act on your own behalf and
on behalf of all who might claim through you to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

18. No Representations. You represent that you have had an opportunity to
consult with an attorney, and have carefully read and understood the scope and
effect of the provisions of this Agreement. You have not relied upon any
representations or statements made by the Company except as specifically set
forth in this Agreement.

19. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without the invalid provision or portion of provision.

20. Attorney Fees. In the event that either Party brings an action to enforce
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorney fees incurred in connection with
such an action.

21. Protected Activity Not Prohibited. You understand that nothing in this
Agreement will in any way limit or prohibit you from engaging for a lawful
purpose in any Protected Activity. For purposes of this Agreement, “Protected
Activity” will mean filing a charge or complaint, or otherwise communicating,
cooperating, or participating with, any state, federal, or other governmental
agency, including the Securities and Exchange Commission, and the National Labor
Relations Board with the understanding that you cannot recover any monetary
relief for any such claims, unless such a waiver is prohibited by law.
Notwithstanding any restrictions set forth in this Agreement, you understand
that you are not required to obtain authorization from the Company prior to
disclosing information to, or communicating with, such agencies, nor are you
obligated to advise the Company as to any such disclosures or communications.
Notwithstanding, in making any such disclosures or communications, you agree to
take all reasonable precautions to prevent any unauthorized use or disclosure of
any information that may constitute Company confidential information under the
Confidentiality Agreement to any parties other than the relevant government
agencies. Employee further understands that “Protected Activity” does not
include the disclosure of any Company attorney-client privileged communications,
and that any such disclosure without the Company’s written consent shall
constitute a material breach of this Agreement.

22. Entire Agreement. This Agreement represents the entire agreement and
understanding between you and the Company concerning the subject matter of this
Agreement and your separation from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and your relationship with the Company, with the exception of the
Confidentiality Agreement, the Equity Documents, the CIC Plan, and the Company’s
Insider Trading Policy.

 

8



--------------------------------------------------------------------------------

23. No Oral Modification. This Agreement may only be amended in a writing signed
by you and the Company’s Chief Executive Officer.

24. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. You consent to personal
and exclusive jurisdiction and venue in the State of California.

25. Effective Date. The Parties agree as follows:

a) Review Date. This Agreement is presented to you for your review and
consideration on December 7, 2015 (“Review Date”).

b) Review Period. You are entitled to review and consider this Agreement for
twenty-one (21) calendar days following the Review Date (“Review Period”).

c) Effect of Non-Acceptance. If you do not accept this Agreement by returning a
signed copy of the Agreement to the Company within the Review Period, the offer
of consideration set out in Section 2 and all other offers by the Company in
this Agreement are withdrawn.

d) Revocation Period. You are entitled to revoke the Agreement for a period of
seven (7) calendar days following your execution of the Agreement. You may
revoke the Agreement by delivering written Notice of Revocation to the Company
prior to the close of business on the seventh (7th) day following your execution
of the Agreement. You must provide written notice of revocation to Mina Kim,
General Counsel, 595 Market Street, 29th floor, San Francisco, CA 94105. Fax
number: 415-727-3500.

e) Effect of Revocation. If you revoke the Agreement in accordance with the
procedures set forth above, all rights held by the Company prior to its
execution of this Agreement shall be restored and the offer of consideration set
out in Section 2 and all other offers by the Company in this Agreement are
withdrawn.

f) Effective Date of Agreement. If you do not revoke this Agreement as provided
in Section 25(d), this Agreement shall become effective on the eighth
(8th) calendar day following your execution of the Agreement (the “Effective
Date”). The rights of the parties shall be fully enforceable on the Effective
Date.

26. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

27. Voluntary Execution of Agreement. You represent and warrant that you
executed this Agreement voluntarily, without any duress or undue influence by
the Company or any third party, with the full intent of granting the Releasees
the releases set forth in this Agreement. You acknowledge that:

 

  (a) you read this Agreement;

 

  (b) you have been represented in the preparation, negotiation and execution of
this Agreement by legal counsel of your own choice or elected not to retain
legal counsel;

 

9



--------------------------------------------------------------------------------

  (c) you understand the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) you are fully aware of the legal and binding effect of this Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.

 

    Tom Holland, an individual Dated: December 7, 2015    

/s/ Tom Holland

    Name:       SUNRUN INC. Dated: December 7, 2015     By  

/s/ Lynn Jurich

    Name:   Lynn Jurich     Title:   CEO

 

11



--------------------------------------------------------------------------------

Schedule 1

Holland Equity Awards

 

Grant Date

   Award Type   Plan Name    Total Shares      Vested
Shares as of
Termination
Date      Accelerated
Shares of as
Termination
Date      Unvested and
Unexercisable
Shares as of
Termination
Date  

9/4/2013

   OPTIONS1   2013EIP      750,000         562,500         140,625        
46,875   

4/30/2015

   RSU   2013EIP      10,000         0         10,000         0   

9/17/2015

   RSU


(performance)

  2015EIP      25,000         0         18,500         6,500   

 

1. Final amount(s) subject to actual vested/unvested amount(s) as of the
Termination Date.

 

12



--------------------------------------------------------------------------------

Exhibit A

SUPPLEMENTAL RELEASE AGREEMENT

In consideration for the mutual promises and consideration provided both herein
and in the Transition, Separation and General Release Agreement (the “Separation
Agreement”) between Tom Holland (“You”) and Sunrun Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”), the Parties hereby extend by this Supplemental Release Agreement (the
“Agreement”) the release and waiver provisions in the Separation Agreement to
any and all claims that may have arisen between the Effective Date of the
Separation Agreement and the Effective Date of this Agreement, and to add such
releases and waivers as provided herein, expressly including but not limited to
a waiver of any federal age related claims under the ADEA.

1. Release. The undersigned Parties expressly acknowledge and agree that the
terms of the Separation Agreement shall apply equally to this Agreement, shall
be construed to be extended through the Effective Date of this Agreement, and
are incorporated by reference herein. You agree that the consideration provided
in the Separation Agreement represents settlement in full of all outstanding
obligations owed to you by the Company and its current and former officers,
directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries, and all predecessor and successor
corporations and assigns (collectively, the “Releasees”). You, on your own
behalf and on behalf of your respective heirs, family members, executors,
agents, and assigns, hereby and forever releases the Releasees from, and agrees
not to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that you may possess against any of the Releasees arising from any
omissions, acts, facts, or damages that have occurred up until and including the
Effective Date of this Agreement.

2. Unknown Claims. You acknowledge that you have been advised to consult with
legal counsel and that you are familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in your favor at the time of executing the release, which, if known by
you, must have materially affected your settlement with the releasee. Being
aware of this principle, you agree to expressly waive any rights you may have to
that effect, as well as under any other statute or common law principles of
similar effect.

3. ADEA Waiver. You acknowledge that you are waiving and releasing any rights
you may have under the Age Discrimination in Employment Act of 1967 (“ADEA”),
and that this waiver and release is knowing and voluntary. You agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. You acknowledge that the
consideration given for this waiver and release is in addition to anything of
value to which you were already entitled. You further acknowledge that you have
been advised by this writing that: (a) you should consult with an attorney prior
to executing this Agreement; (b) you have twenty-one (21) days within which to
consider this

 

13



--------------------------------------------------------------------------------

Agreement; (c) you have seven (7) days following your execution of this
Agreement to revoke this Agreement; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes you from challenging or seeking a determination in good
faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event you sign this Agreement and returns it
to the Company in less than the twenty-one (21)-day period identified above, you
hereby acknowledge that you have freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. You acknowledge and understand
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Effective Date. The parties agree that changes, whether material or immaterial,
do not restart the running of the twenty-one (21)-day period.

4. Effective Date. You understand that this Agreement shall be null and void if
not executed by you within the twenty-one (21) day period set forth under
paragraph 3 above. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after you signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Supplemental Release Effective Date”).

5. Voluntary Execution. You represent and warrant that you executed this
Agreement voluntarily, without any duress or undue influence by the Company or
any third party, with the full intent of granting the Releasees the releases set
forth in this Agreement. You acknowledge that:

 

  (a) you read this Agreement;

 

  (b) you have been represented in the preparation, negotiation and execution of
this Agreement by legal counsel of your own choice or elected not to retain
legal counsel;

 

  (c) you understand the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) you are fully aware of the legal and binding effect of this Agreement.

6. Entire Agreement. This Agreement, together with the Separation Agreement
referenced herein (and any agreements survived thereunder), represents the
entire agreement and understanding between the Company and you concerning the
subject matter of this Agreement and your employment with the Company, and the
termination of such relationship from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and your relationship with the Company.

7. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. You consent to personal
and exclusive jurisdiction and venue in the State of California.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.

 

    Tom Holland, an individual Dated:    

 

    Name:       SUNRUN INC. Dated:     By  

 

    Name:       Title:  

 

15